Title: To Benjamin Franklin from John Paul Jones, 24 September 1778
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Brest Septr. 24th. 1778.
Altho’ the Ministers letter respecting me to Comte D’Orvilliers was not well timed, Yet I think it my Duty to thank him for his intentions. It has been hinted to me that a Lieutenant who has been with the D. De C-- expects to Command the Fox thro’ that Intrest. If this be true I am afraid the letters which I inclosed to you the 21st. will rather do harm than good, but perhaps it is rather that persons Wish than reasonable expectation?
Count D’Orvilliers tells me that the Fox is not and cannot be promised without an Order from Monseigneur De Sartine, therefore recommends that I should make application. The Minister need fear no difficulty here respecting the Alert. Count D’Orvilliers will readily remove and otherwise provide for the young Officer who now Commands that Vessel. This he expressly told me before the Fleet Sailed. One of the Gentlemen who should, agreeable to Monsieur De Chaumont, have Commanded under me from L’Orient may now Command the Alert unless a more fit Person should appear in the Meantime.
As I see no prospect of any thing better I am earnest in wishing for this Command for several Reasons. Both the Bottoms are Sheathed with Copper, The Ship will lodge 250 men compleatly, Carries for them Six Months Provision, and, with such a Tender, is well Calculated for a Project which I have in View. I have refered the Minister to you, and I wish it may be Suitable for you to See him.
The Prince De N-- has not Answered my letter. Perhaps they are waiting to see what can be Effected at the Equinox. But even in that Case it is not very kind to remain Altogether Silent and leave me in all the torment of Indolence and Suspense. The Minister has here an Opportunity of giving me a small Command without any inconvenience, and if he is now pursuing his first Plan, as it may fail at last, I beg that he may in the Meantime reserve for me the Ship and Tender which I have mentioned.
I have as yet received no letters from the Commissioners respecting the Prisoners. Doctor Bancroft too remains Silent, so that I am Afraid his indisposition is Relapsed. Tho’ very troublesome to you at present I am with the truest Esteem and Respect Honored and Dear Sir Your very Obliged very Obedient very humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Endorsed: Capt. Jones
Notation: Brest 24. Septembre 78
